FILED
                                                      United States Court of Appeals
                                                              Tenth Circuit
                            UNITED STATES COURT OF APPEALS
                                                                                                 September 21, 2007
                                                 TENTH CIRCUIT
                                                                                                 Elisabeth A. Shumaker
                                                                                                     Clerk of Court

 U N ITED STA TES O F A M ER IC A ,

           P l a in t i f f - A p p e ll e e ,
                                                                                     No. 06-3153
 v.                                                                      ( D .C . N o . 0 5 - C R - 2 0 0 8 1 - C M )
                                                                                       ( D . K a n .)
 B E N J A M IN S A L A S , J R .,

           D efendant - A ppellant.




                                        ORDER AND JUDGM ENT*


B e f o r e O ’ B R I E N , H O L L O W A Y , a n d H O L M E S , C i r c u it J u d g e s .


          D e f e n d a n t- A p p e ll a n t B e n ja m i n S a l a s , J r . w a s c h a rg e d in a tw o - c o u n t

i n d i c tm e n t w i t h p o s s e s s i o n w i t h i n t e n t t o d i s t r i b u t e m o r e t h a n f iv e g r a m s o f

a c t u a l m e t h a m p h e t a m i n e ( c o u n t 1 ) , i n v i o l a t io n o f 2 1 U .S .C . § 8 4 1 ( a ) ( 1 ) ,

a n d f o r u s i n g , c a r r yi n g a n d p o s s e s s i n g a f i r e a r m d u r i n g a n d i n r e l a t i o n t o

d r u g t r a f f i c k in g ( c o u n t 2 ) , i n v i o l a ti o n o f 1 8 U .S . C . § 9 2 4 ( c ) ( 1 ) . M r . S a l a s



       * After examining the briefs and appellate record, this panel has determined
unanimously to grant the Appellant’s request for a decision on the briefs without oral
argument. See Fed. R.App. P. 34(f); 10th Cir. R. 34.1(G). This case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
f il e d a m o t i o n t o s u p p r e s s e v id e n c e f o u n d d u r i n g a tr a f f i c s t o p . A f te r t h e

U n i t e d S t a te s D i s t r i c t C o u r t f o r t h e D i s t r i c t o f K a n s a s d e n ie d h is m o t i o n ,

M r . S a l a s e n te r e d a c o n d i t i o n a l g u i l t y p l e a . M r . S a l a s a p p e a l s t h e d is t r i c t

court’s denial of his motion to suppress. W e have jurisdiction pursuant to

2 8 U . S . C . § 1 2 9 1 , a n d w e a f f ir m .

                                                     I. Background

          D u r i n g a f te r n o o n r u s h h o u r , K a n s a s H i g h w a y P a t r o l T r o o p e r C h a r l e s

L o v e w e ll s t o p p e d a v e h i c le o n I - 4 3 5 f o r f o ll o w i n g t o o c lo s e ly a n d n o t

m a in t a in i n g a la n e . T r o o p e r L o v e w e ll a p p r o a c h e d t h e p a ss e n g e r s i d e

w i n d o w , i d e n t i f i e d h i m s e lf t o t h e d r iv e r , M r . S a l a s , a n d r e q u e s t e d a l ic e n s e

a n d p r o o f o f i n s u r a n c e . A p r il U r b a n o , o n e o f t h r e e p a s s e n g e r s i n t h e c a r ,

c la im e d th a t s h e o w n e d th e v e h ic le . T r o o p e r L o v e w e ll n o t i c e d a s t r o n g o d o r

o f a lc o h o l a n d m a r i j u a n a c o m i n g f r o m t h e c a r . I n t e n d in g t o s e a rc h th e

vehicle, Trooper Lovew ell asked the dispatcher to send another patrol unit.

          W h i l e w a i t in g f o r b a c k u p , T r o o p e r L o v e w e l l a s k e d M r . S a l a s t o e x i t

the vehicle and inquired about the group’s travels. As the backup unit

a r r i v e d , T r o o p e r L o v e w e ll i n f o r m e d M r . S a l a s t h a t b e c a u s e h e s m e ll e d

m a r i j u a n a a n d a lc o h o l, h e w a s g o i n g t o p e r f o r m a v e h ic le s e a rc h . S i n c e th e

v e h ic le ’ s o c c u p a n t s o u t n u m b e r e d th e o f f i c e rs , T r o o p e r L o v e w e ll e x p la in e d

that he w ould handcuff but not arrest M r. Salas. After Trooper Lovew ell




                                                                  2
h a n d c u f f e d M r . S a l a s , th e b a c k u p o f f i c e r s e a t e d h i m i n a p o l ic e c r u i s e r . 1

T h e o f f i c e rs t h e n r e m o v e d t h e p a s s e n g e rs f r o m t h e v e h ic le a n d in f o r m e d

t h e m t h a t th e v e h ic le w o u ld b e s e a r c h e d .

          T r o o p e r L o v e w e ll f o u n d a n o p e n b e e r c o n ta in e r i n t h e b a c k s e a t o f th e

p asse n g er co m p artm en t.2 T roo p er L o v ew ell then sea rch ed the trun k w h ere

h e f o u n d s e v e r a l m e t a l b o x e s , a n d a w o o d e n b o x c o n t a in i n g t w o g u n s . M s .

U r b a n o s p o k e to T r o o p e r L o v e w e ll a s h e s e a rc h e d th e tr u n k . A f te r f in d i n g

t h e g u n s , T r o o p e r L o v e w e ll r e tu r n e d to h i s s e a rc h o f th e b a c k s e a t o f th e

p a s s e n g e r c o m p a r t m e n t. T h e r e , h e lo c a te d a s u s p e c te d m e t h a m p h e t a m i n e

pipe.

          B y c h a n c e , a L e a w o o d , K a n s a s P o l i c e D e p a rt m e n t c a n in e u n it d r o v e

by and voluntarily joined the search. The dog searched the trunk alerting to

t h e m e t a l b o x e s . A f u rt h e r s e a r c h o f th e b o x e s r e v e a le d a m m u n itio n , a

d i g i t a l s c a le , e le v e n b u n d le s o f m o n e y, a n d a d ru g p i p e . A s t h e s e a rc h



          1
                    Trooper Lovew ell subsequently handcuffed the other male
p a s s e n g e r, J e rr y C u ra s c o , a n d p la c e d h im in s id e h is v e h ic le .
          2
                    T r o o p e r L o v e w e l l a l s o t e s ti f i e d t h a t h e f o u n d a p a i r o f b r a s s
k n u c k l e s i n t h e b a c k s e a t . B o t h b e f o r e t h e d i s tr ic t c o u r t a n d o n a p p e a l M r .
S a l a s a r g u e d t h a t t h e e v i d e n c e d i d n o t a d e q u a t e l y s u p p o r t t h i s t e s t i m o n y,
n o r e v e n t h e m o r e g e n e r a l c o n t e n t io n t h a t T r o o p e r L o v e w e l l f o u n d b r a s s
k n u c k le s a t a ll . M r . S a l a s u n d e r s c o r e s f o r u s t h a t t h e d is t r i c t c o u r t d i d n o t
e x p r e s s l y m a k e a f in d in g c o n c e r n in g th e d is c o v e r y o f b r a s s k n u c k le s .
H o w e v e r , g i v e n o u r ra t i o n a l e f o r r e s o l v in g t h i s c a s e , w h i c h in c l u d e s a
d e te r m i n a ti o n t h a t M r . S a l a s l a c k s s ta n d in g t o c h a lle n g e th e v e h ic le s e a rc h ,
w h e t h e r T ro o p e r L o v e w e ll d is c o v e r e d b r a s s k n u c k le s is im m a te r i a l.

                                                                 3
c o n t i n u e d , th e d o g a le rt e d to s e v e r a l a r e a s in th e f r o n t s e a t o f th e v e h ic le .

Trooper Lovew ell found several more drug pipes, plastic tubing and glass

f i t ti n g s , a s m a l l g r e e n v i a l c o n t a i n i n g a w h i t e p o w d e r y s u b s t a n c e , a p l a s t i c

bag containing suspected methamphetam ine, and a “w rapping or sack” w ith

a v e r y st r o n g o d o r o f ra w m a ri ju a n a . S e e R . V o l . I I , D o c . 6 9 , a t 2 6 - 3 2 , 4 4

( S u p p r e s s io n H e a ri n g , d a te d N o v e m b e r 2 2 , 2 0 0 5 ) .

          T h e s e a rc h to o k a li t t l e m o r e t h a n o n e h o u r d u r i n g w h i c h M r . S a l a s

r e m a i n e d h a n d c u f f e d . U p o n d i s c o v e r i n g m e t h a m p h e t a m i n e i n t h e d r iv e r ’ s

side door compartment, Trooper Lovew ell arrested M r. Salas and his

passengers. A subsequent inventory search of the vehicle revealed a cup in

t h e c o n s o le th a t c o n ta in e d a b a g o f m e th a m p h e ta m in e , a b a g o f m a r i ju a n a , a

b a g w i t h p ills in it, a n d a s tu b b e d - o u t m a r i ju a n a c ig a r e tte .

          F o l lo w i n g h i s i n d i c t m e n t , M r . S a l a s f i l e d a m o t io n t o s u p p r e s s

e v i d e n c e d i s c o v e r e d i n t h e v e h i c le . T h e d i s tr ic t c o u r t d e n i e d M r . S a l a s ’ s

m o t i o n t o s u p p r e s s c o n c lu d i n g t h a t: ( 1 ) T r o o p e r L o v e w e ll h a d s u f f ic ie n t

g r o u n d s t o i n i t ia t e t h e t r a f f i c s t o p ; ( 2 ) M r . S a l a s l a c k e d s t a n d i n g t o

c h a ll e n g e th e c o n s t i t u t i o n a li t y o f th e v e h ic le s e a rc h , b u t e v e n if h e h a d

s t a n d in g , t h e o f f i c e rs w o u l d h a v e in e v it a b ly d i s c o v e re d th e e v id e n c e

t h r o u g h l a w f u l m e a n s ; a n d ( 3 ) t h e o f f i c e rs d i d n o t i l l e g a ll y a r r e s t M r . S a l a s

b y h a n d c u f f in g a n d d e ta in in g h im a s th e y c o n d u c te d th e s e a r c h .

          R e s e r v i n g h i s r i g h t t o a p p e a l t h e d is t r i c t c o u r t ’ s d e n ia l o f h is m o t i o n

                                                                    4
t o s u p p r e s s , M r . S a l a s p l e a d e d g u i l t y, r e s p e c ti v e ly, t o t h e d r u g t r a f f i c k in g

a n d f ir e a rm s o f f e n s e s o f c o u n ts 1 a n d 2 , w h i c h w e r e n o w e m b o d i e d in a

superseding indictm ent.3 T he district court senten ced M r. Salas to

c o n s e c u ti v e te r m s o f im p r i s o n m e n t a s t o c o u n ts 1 a n d 2 , r e s p e c ti v e ly, 1 0 8

a n d 6 0 m o n th s . M r. S a la s tim e ly a p p e a le d .

                                                        II. D iscussion

          O n a p p e a l , M r . S a l a s c o n t e n d s t h a t b e c a u s e t h e v a l id i n v e s t i g a t o r y

s t o p e s c a l a t e d i n t o a n i l le g a l a r r e s t , t h e d i s t r i c t c o u r t e r r e d i n r e f u s i n g t o

s u p p r e s s t h e e v id e n c e d i s c o v e re d in t h e v e h ic le a s t h e f r u i t o f h is i l l e g a l

d e t e n t io n . A l th o u g h l a c k i n g s t a n d i n g t o c h a l le n g e t h e v e h i c le s e a r c h , 4 M r .


          3
                       C o u n t s 1 a n d 2 o f th e s u p e r s e d in g i n d i c tm e n t c h a rg e d ,
r e s p e c ti v e ly, t h e s a m e d r u g t r a f f i c k in g a n d f ir e a rm s c r i m e s f o u n d in t h e
c o r r e s p o n d i n g c o u n ts o f th e in i t i a l i n d i c tm e n t. T h e s u p e r s e d in g i n d i c tm e n t
a d d e d o n e a d d it i o n a l c o u n t ( c o u n t 3 ) , h o w e v e r, c h a rg i n g M r . S a l a s w i t h a
f e l o n - i n - p o s s e s s io n o f f e n s e , in v io la tio n o f 1 8 U .S .C . § 9 2 2 ( g ) ( 1 ) .
          4
                       M r . S a l a s a ls o c h a ll e n g e s th e d is t r i c t c o u r t ’ s f in d i n g t h a t h e h a d
n o s t a n d i n g t o o b j e c t t o t h e s e a r c h o f t h e v e h i c l e . W i t h n e e d f o r l i t tl e
discussion, how ever, we conclude that the district court did not err. “Fourth
A m endm ent rights are personal, and, therefore, a defendant cannot claim a
v i o l a ti o n o f h is F o u r t h A m e n d m e n t r i g h ts b a s e d o n ly o n t h e in t r o d u c ti o n o f
e v i d e n c e p r o c u r e d t h r o u g h a n i ll e g a l s e a r c h a n d s e i z u r e o f a t h i r d p e r s o n ’ s
p r o p e r t y o r p r e m i s e s .” U n i t e d S ta t e s v . D e L u c a , 2 6 9 F . 3 d 1 1 2 8 , 1 1 3 1 ( 1 0 t h
C i r . 2 0 0 1 ) ( q u o t i n g U n i t e d S t a t e s v . E r w i n , 8 7 5 F .2 d 2 6 8 , 2 7 0 ( 1 0 t h C i r.
1 9 8 9 ) ) ( i n t e r n a l q u o t a t i o n m a r k s o m i t te d ) . A b s e n t a p o s s e s s o r y o r p r o p e r t y
i n t e r e s t i n t h e v e h ic le s e a rc h e d , “ p a s s e n g e rs l a c k s t a n d in g t o c h a ll e n g e
v e h ic le s e a rc h e s .” U n i t e d S ta t e s v . E y li c io - M o n t o y a , 7 0 F . 3 d 1 1 5 8 , 1 1 6 2
( 1 0 t h C i r . 1 9 9 5 ) . F u r t h e r , w h e n th e o w n e r o f a v e h i c le is p r e s e n t, a n o n -
o w n e r d r i v e r o f th e v e h ic le , l i k e M r . S a l a s , h a s n o s t a n d in g t o c h a ll e n g e th e
c o n s t i t u t io n a lity o f a s e a rc h o f th e v e h ic le . U n i t e d S ta t e s v . J e ff e r s o n , 9 2 5
                                                                                                              ( c o n tin u e d . . . )

                                                                    5
S a l a s n o n e th e le s s c a n c h a ll e n g e th e la w f u ln e s s o f h is o w n d e te n ti o n , a n d

m o v e t o s u p p re s s th e e v id e n c e d is c o v e r e d a s a r e s u lt. S e e U n i t e d S ta t e s v .

N a v a - R a m i r e z , 2 1 0 F . 3 d 1 1 2 8 , 1 1 3 1 ( 1 0 t h C i r . 2 0 0 0 ) ; U n i t e d S ta t e s v .

S h a r e e f, 1 0 0 F . 3 d 1 4 9 1 , 1 5 0 0 ( 1 0 t h C i r . 1 9 9 6 ) . I n r e v ie w i n g t h e d is t r i c t

c o u r t ’ s d e n ia l o f a m o t i o n t o s u p p r e s s , w e v ie w t h e e v id e n c e i n t h e li g h t

m o s t f a v o ra b le to t h e g o v e rn m e n t a n d a c c e p t t h e d is t r i c t c o u r t ’ s f a c t u a l

f i n d i n g s u n le s s c le a rl y e rr o n e o u s . U n i t e d S ta t e s v . G a m a - B a s t i d a s , 1 4 2

F.3d 1233, 1237 (10th Cir. 1998). Because reasonableness under the Fourth

A m e n d m e n t is a q u e s t i o n o f l a w , w e r e v i e w t h e d i s tr ic t c o u r t’ s

d e t e r m i n a tio n o f th e re a s o n a b le n e s s o f a s e a r c h a n d s e iz u r e d e n o v o . U n i t e d

S t a t e s v . H i g g i n s , 2 8 2 F .3 d 1 2 6 1 , 1 2 6 9 ( 1 0 t h C i r. 2 0 0 2 ) . “ F i n a l l y, w h e t h e r a

d e f e n d a n t h a s s t a n d in g to c h a ll e n g e a s e a rc h is . . . s u b j e c t t o d e n o v o

r e v ie w . ” N a v a - R a m i r e z , 2 1 0 F . 3 d a t 1 1 3 1 ( q u o t i n g E y li c io - M o n t o y a , 7 0

F . 3 d a t 1 1 6 1 ) ( in te rn a l q u o ta tio n m a r k s o m itte d ) .

          T o s u p p r e s s e v id e n c e a s t h e f r u i t o f a n u n la w f u l d e te n ti o n , a d e f e n d a n t

m u s t f i r s t e s ta b lis h th a t th e d e te n tio n v io la te d h is F o u r t h A m e n d m e n t r ig h t s .

          4
             ( . . . c o n ti n u e d )
F . 2 d 1 2 4 2 , 1 2 5 0 ( 1 0 t h C i r . 1 9 9 1 ) . M r . S a l a s c o n c e d e s t h a t J e ff e r s o n i s
determinative, but argues that it w as w rongly decided. This argument is
u n a v a il i n g ; w e a re b o u n d to f o ll o w o u r p r e c e d e n t. H a v in g d e te r m i n e d th a t
the district court’s ruling on M r. Salas’s standing to challenge the vehicle
s e a r c h w a s c o r r e c t , w e n e e d n o t a d d r e s s h i s a r g u m e n t th a t th e d i s tr ic t c o u r t
erred in finding that, assuming he had standing to challenge the vehicle
s e a r c h , t h e e v i d e n c e d i s c o v e r e d d u r in g t h e s e a r c h w a s a d m i s s ib l e b e c a u s e
l a w e n f o r c e m e n t in e v ita b ly w o u ld h a v e d is c o v e r e d it.

                                                                6
 N ava-Ram irez, 210 F.3d at 1131. A defendant must then demonstrate that a

 f a c t u a l n e x u s e x is t s b e tw e e n th e F o u r t h A m e n d m e n t v i o l a ti o n a n d th e

 c h a l l e n g e d e v id e n c e . I d . I f a d e f e n d a n t a d d u c e s t h e r e q u is i t e p r o o f , t h e

 b u r d e n s h i f ts to t h e g o v e rn m e n t t o s h o w t h a t t h e e v id e n c e i s n o t “ f r u i t o f th e

 p o i s o n o u s t r e e .” I d .

          A s s u m i n g w i t h o u t d e c id i n g t h a t M r . S a l a s ’ s d e te n ti o n e s c a la te d in t o a n

i l le g a l a r r e s t a s h e c o n t e n d s , M r . S a l a s h a s , n e v e r t h e l e s s , f a i l e d t o s a t i s f y h i s

b u r d e n o f e s t a b li s h i n g a f a c tu a l l i n k b e tw e e n h is a ll e g e d ly i l l e g a l a r r e s t a n d

the discovery of contraband in the vehicle. To satisfy the nexus requirement,

M r . S a l a s m u s t s h o w t h e e v id e n c e h e s e e k s t o s u p p r e s s “ w o u l d n e v e r h a v e

b e e n f o u n d b u t f o r h i s , a n d o n l y h i s , u n l a w f u l d e t e n t io n [ i .e . , M r . S a l a s ’ s

a r r e s t ] . ” D e L u c a , 2 6 9 F .3 d a t 1 1 3 3 . A b s e n t a n e x u s b e t w e e n M r . S a l a s ’ s

a ll e g e d ly i l l e g a l a r r e s t a n d th e d is c o v e re d c o n tr a b a n d , M r . S a l a s s i m p l y h a s

n o c o n s t i t u tio n a l c la im . I d .

            M r . S a l a s h a s f a i l e d t o s h o w t h a t , b u t f o r h i s a l l e g e d l y i l le g a l a r r e s t ,

 t h e o f f i c e r s w o u l d n o t h a v e d i s c o v e r e d t h e c o n t ra b a n d i n t h e v e h i c le . M r .

 S a l a s d o e s n o t a r g u e th a t p r i o r t o h i s a ll e g e d ly i l l e g a l a r r e s t h e w a s

 e m p o w e r e d to r e m o v e t h e v e h ic le c o n ta in i n g t h e c o n tr a b a n d f r o m t h e

 o f f i c e r s ’ re a c h – i n o t h e r w o r d s , t h a t h e h a d p e r m i s s io n t o l e a v e w i t h M s .

 U r b a n o ’ s v e h ic le p ri o r t o th e a rr e s t. I d . ( “ J u s t a s i n N a v a - R a m i r e z , M r .

 D e L u c a h a s f a il e d to s h o w t h a t h a d h e re q u e s t e d to l e a v e t h e s c e n e o f th e

                                                                      7
t ra f f i c s t o p , h e w o u l d h a v e b e e n a b l e to d o s o i n M r . B o ye r ’ s c a r .” )

M o r e o v e r, M r . S a l a s d o e s n o t c la im , n o r d o e s t h e r e c o rd s h o w , t h a t d u r i n g

t h e c o u rs e o f h is a ll e g e d ly i l l e g a l a r r e s t T r o o p e r L o v e w e ll e it h e r d i s c o v e re d

i n f o r m a t io n f r o m M r . S a l a s d u r in g q u e s t i o n i n g o r f o u n d e v i d e n c e o n M r .

S a l a s ’ s p e r s o n t h a t c a u s e d h im t o s e a rc h th e v e h ic le a n d d is c o v e r t h e

c o n t r a b a n d . B e c a u s e t h e v e h i c l e r e m a i n e d w i t h i ts o w n e r , “ w e m u s t

assume” that the officers would have searched it regardless of w hether M r.

S a l a s w a s ille g a lly a rr e s te d a t th e s e a r c h s ite o r p e r m itte d to d e p a r t . I d .

A c c o rd i n g l y, M r . S a l a s ’ s a ll e g e d ly i l l e g a l a r r e s t s h a r e s n o f a c t u a l n e x u s

w i t h t h e d is c o v e re d c o n tr a b a n d . W i t h o u t p r o o f o f a f a c t u a l n e x u s , t h e

d i s t r i c t c o u rt d id n o t e rr in d e n yin g M r . S a la s ’ s m o tio n to s u p p r e s s .

                                                     III. C onclusion

          M r. Salas has failed to demonstrate that the evidence he has sought to

s u p p r e s s i s t h e p r o d u c t o f h i s a l l e g e d l y i l l e g a l a r r e s t . C o n s e q u e n t l y, w e

A F F I R M t h e d i s tr ic t c o u r t’ s o r d e r , d e n yi n g M r . S a l a s ’ s m o t io n t o s u p p r e s s .



                                                              E n t e r e d f o r th e C o u r t


                                                              Jerome A . H olmes
                                                              C ir c u it J u d g e




                                                                  8